Supreme Court of Texas
                            ══════════
                             No. 21-0606
                            ══════════

                            Leondra Leach,
                               Petitioner,

                                    v.

                           The City of Tyler,
                              Respondent

   ═══════════════════════════════════════
               On Petition for Review from the
      Court of Appeals for the Twelfth District of Texas
   ═══════════════════════════════════════

                            PER CURIAM

      In this personal-injury case arising under the Texas Tort Claims
Act, Leondra Leach alleged that an improperly secured piece of lumber
flew off a truck owned by the City of Tyler and struck him in the head.
The City contended that the trial court had no jurisdiction because
Leach had failed to provide the City with timely notice of his claim. The
trial court agreed and granted summary judgment in favor of the City;
the court of appeals affirmed. We hold that the City had sufficient notice
and that the trial court’s jurisdiction was secure. We therefore reverse
the judgment below and remand to the trial court.
      Leach was allegedly injured when he was driving a truck for his
employer, Ameri-Tex Services.        Ameri-Tex’s truck also sustained
damage to its side-mirror. Under Texas law, a governmental entity
must “receive notice of a claim against it” within six months of the
alleged injury. TEX. CIV. PRAC. & REM. CODE § 101.101(a). City charters
and ordinances sometimes include separate notice requirements, which
the Legislature has “ratified and approved.” Id. § 101.101(b). The City
of Tyler’s charter requires notice of tort claims within thirty days. See
TYLER, TEX., CHARTER, art. IX § 79 (1990). The City has promulgated a
“Claims Notice” form that a claimant may submit to comply with the
city charter’s requirement. Ameri-Tex completed and filed that form
seven days after the incident. Ameri-Tex told Leach that it would file a
single notice both for itself and for Leach, so Leach himself filed nothing
with the City during the thirty-day period that the city charter allows.
      The dispute before us is whether the notice that the City received
is sufficient, both under Section 101.101(a) and the city charter, to
preserve Leach’s right to pursue his tort claim. The court of appeals
concluded that the notice provided in the form that Ameri-Tex filed was
inadequate under Section 101.101(a) and did not separately examine
whether the notice met the city charter’s requirements. __ S.W.3d __,
2021 WL 2371417, at *2–4 (Tex. App.—Tyler June 9, 2021). For two
reasons, however, the court of appeals’ analysis of Section 101.101(a)
was erroneous.
      First, Section 101.101(a) requires only that a notice be provided
within six months of the incident and “reasonably describe: (1) the
damage or injury claimed; (2) the time and place of the incident; and
(3) the incident.” TEX. CIV. PRAC. & REM. CODE § 101.101(a). Ameri-




                                    2
Tex’s notice did this. The court of appeals found it significant that
Ameri-Tex listed only itself in the space for “Name of Claimant.” But
just inches below that line, a separate section of the form requested
information about “any injuries sustained.” In that space, Ameri-Tex
said nothing about itself but only identified Leach’s injury (“Head
Contusion and neck strain”) and supplied Leach’s name, phone number,
and address. At the top of the same page, Ameri-Tex listed the date and
time of the incident (“Approx. 12:15 P.M.” on “05-29-20”). And below
Leach’s contact information, Ameri-Tex provided this narrative
describing the incident:
      Leondra [Leach] had just left the landfill. Approx. a few
      miles down [the road,] Leondra passed a City of Tyler
      rolloff truck. A piece of [ ] wood flew from the roll-off truck,
      struck our driver side mirror, entered the driver side
      window and struck Leondra in the head. Republic pulled
      surveillance [and] saw a City of Tyler roll-off enter the
      landfill shortly after we left. GPS shows we turned around
      at 12:15 P.M. and headed back to landfill.
Notice of this sort satisfies the statute’s demand for basic information.
      Second, and even if we were less confident that Ameri-Tex’s filing
with the City satisfied Section 101.101(a), it would not matter here
because Leach filed his lawsuit four months after the incident.          In
Colquitt v. Brazoria County, 324 S.W.3d 539 (Tex. 2010), this Court
addressed Section 101.101(a)’s notice requirement and held that a
“lawsuit itself, served on the governmental unit within six months of the
incident and containing all the requisite information, constitutes proper
notice under the [Texas Tort Claims] Act.” Id. at 541. Such a filing thus




                                     3
preserves jurisdiction. See id. at 543. 1 Leach accordingly satisfied the
statutory requirement because his original petition contained the
information that Section 101.101(a) requires.
       We accordingly cannot affirm the court of appeals’ judgment on
the ground that the trial court lacked jurisdiction under Section
101.101(a).     But it is not enough for a claimant to satisfy Section
101.101(a) when, as here, a city has its own notice requirements. 2
Section 101.101(b) has “ratified and approved” such requirements,
including the City of Tyler’s. The city charter’s thirty-day period here
means that Leach could not invoke his lawsuit, filed four months after
the incident, to show compliance with the city charter. Whether the
district court had jurisdiction over Leach’s claim, therefore, turns on
whether the notice that Ameri-Tex filed complies with Article IX,
Section 79 of the city charter, which provides as follows:
           Before the City shall be liable for damages of any kind
           involving property damages or personal injuries or
           otherwise, the person injured or claiming such damages,
           or someone in his behalf, shall give the City Manager or
           City Clerk notice in writing of such damage or injury
           within thirty (30) days after the same has been received,
           stating specifically in such notice when, where and how
           the exact injury or damages occurred and the full extent

       1 The court of appeals cited Colquitt for the (correct) proposition that
the notice requirements of Section 101.101 are jurisdictional but did not
discuss Colquitt’s holding that a lawsuit itself can provide notice that satisfies
Section 101.101(a). Neither party cited Colquitt.
       2 We note that the City has never disputed Leach’s compliance with
Section 101.101(a). As the City stated in its brief in this Court, only the city
charter matters: “This case presents only one issue: Did Leach submit evidence
that he or ‘someone in his behalf’ complied with his duty under the City’s
Charter to submit a pre-suit notice of his claim to the City?”




                                        4
           thereof. . . .

       We hold that the form that Ameri-Tex filed met the city charter’s
requirements for providing notice of Leach’s claim. Much like Section
101.101(a), the charter requires timely written notice of basic
substantive information. 3 It expressly anticipates that a third party
might supply that information; notice from “someone in [the claimant’s]
behalf ” is enough. Ameri-Tex filed “in [Leach’s] behalf ” by including
everything that the charter requires: when and where the incident
occurred, how it occurred, and the precise nature of Leach’s injuries.
       The City characterizes Ameri-Tex’s notice as one that “does not
even identify the name of the claimant.” But Leach’s name is on the
notice—repeatedly.          The City’s point is that, even if Leach’s name
appears in the “injuries sustained” section of the form, his name does
not appear on the line denominated “Claimant.” Accordingly, the City
contends, it may disregard the notice of Leach’s injuries.
       The City could not reasonably conclude, however, that Ameri-Tex
named Leach, provided Leach’s contact information, and detailed
Leach’s injury for any reason other than to notify the City of that injury.
Leach was not, for example, listed as a mere witness to the
comparatively insignificant property damage to the side-mirror, which
Ameri-Tex valued at $207.19. The form, after all, has a separate section

       3 As we discuss below, the form that Ameri-Tex filed supplies all the
substantive information that the city charter requires. We accordingly have
no occasion to address whether a charter could demand more information than
Section 101.101(a) requires (or, more precisely, whether there would be any
jurisdictional consequence for failure to comply with any parts of a locality’s
notice requirement that go beyond the substantive requirements of Section
101.101(a)).




                                        5
for identifying witnesses, and Ameri-Tex listed someone else there.
       The City likewise contends that the failure to assign any
monetary value to Leach’s injury deprived the City of important
information.    This argument does not support dismissal of Leach’s
lawsuit.    The charter is the law; the form merely facilitates its
implementation. 4     Whether a charter or ordinance could require a
claimant—within thirty days of a personal injury, on pain of
jurisdictional dismissal—to provide valuation of personal-injury
damages is a separate question that we need not consider, because the
charter before us does not require such a valuation. Indeed, even the
form only clearly requests valuation information for property damage.
Ameri-Tex’s notice was not inadequate—certainly not so much that
Leach’s lawsuit must be dismissed for want of jurisdiction.
       The City additionally points to the underlying public-policy
concerns that motivate the notice requirements both of Section 101.101
and the city charter, including “ensur[ing] a prompt reporting of claims
to enable the municipality to investigate while facts are fresh.” City of
Houston v. Torres, 621 S.W.2d 588, 591 (Tex. 1981); see also Worsdale v.


       4 In any event, the form treats information about property damage quite
differently from information about a personal injury. For “damage to
property,” the form asks the “value when new” of the property and requests
that the claimant attach “estimates of repairs.” Unsurprisingly, Ameri-Tex
answered those questions with respect to the side-mirror. But one would
hardly place a “value when new” on a human or an injured body part; it is
atypical to describe medical care as constituting “repairs” of an injured person.
The form has a separate section, which does not reference valuation, for
“describ[ing] any injuries sustained.” Ameri-Tex used that section to answer
that Leach had suffered a “Head Contusion and neck strain.” Ameri-Tex then
provided all of Leach’s contact information and the detailed narrative of the
incident, including how the City allegedly caused Leach’s injury.




                                       6
City of Killeen, 578 S.W.3d 57, 69-72 (Tex. 2019) (noting related public
purposes). Injured citizens are bound by enacted text, not underlying
legislative motivations.    The notice on behalf of Leach more than
complies with the plain language of the statute and the city charter.
Regardless, the City draws the wrong lesson from the purposes that our
cases have recognized. If the City had wished to investigate the harm
to Leach, preserve evidence, assess its own liability, engage in
settlement before litigation, or the like, it had everything it needed to do
so from the notice it received: the exact time of the injury, what caused
the injury, the precise form of the injury, and Leach’s home address and
phone number.
      Therefore, without hearing oral argument, we reverse the
judgment below and remand to the trial court for further proceedings.
See TEX. R. APP. P. 59.1.

OPINION DELIVERED: September 16, 2022




                                     7